DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-17 and 19, in the reply filed on 04/01/2022 is acknowledged. Claims 21 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-8, 10-11, 13-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oldroyd (US 9,120,255).
Oldroyd teaches a method of making a composite core (101), the method comprising: wrapping a mandrel (1503) with a composite slit tape (1501) to form a composite tube (See Fig. 15; col. 7, line 42 to col. 8, line 6), cutting the composite tube to form composite tubular structures (See Fig. 25; col. 10, lines 30-62; col. 12, lines 21-45), arranging the composite tubular structures into a mold (See Figs. 17-18; col. 8, line 60 to col. 9, line 25), such a mold reading on the instantly claimed support structure, and bonding the composite tubular structures together by co-curing, co-bonding, or secondary bonding (See col. 9, lines 6-25).
Regarding claims 4 and 6, Oldroyd teaches that the mandrels are removed after curing (See col. 9, lines 35-52). 
Regarding claims 7 and 8, Oldroyd teaches that the composite tubular structures have hexagonal cross sections including planar portions and edges which lie adjacent to one another (See Figures), which meets the instantly claimed arrangements. 
Regarding claims 10-11, Oldroyd teaches that the composite core may be used in a sandwich structure (2101) in which the core (2301) is adhesively bonded to an upper skin (2303) and a lower skin (2305) (See Fig. 23; col. 10, lines 8-29). In such an arrangement, the lower skin reads on the instantly claimed first face sheet which is also the support structure. The upper skin reads on the instantly claimed second face sheet. 
Regarding claim 13, the mold of Oldroyd is non-planar (See Fig. 18 and its description).
Regarding claim 14, Oldroyd teaches that the composite tubular structures may be bonded with an in-situ adhesive (See col. 9, lines 6-17).
Regarding claim 16, the composite of Oldroyd is a monolithic grid (See Figures).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oldroyd (US 9,120,255).
Oldroyd teaches a method of making a composite core (101), as detailed above.
Oldroyd does not expressly disclose curing the composite tube prior to cutting (claim 2), removing the mandrel prior to cutting the composite tube (claim 5), or separating the support structure (i.e. the mold) from the composite tubular structures after bonding (claim 9).
Regarding claim 2, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. Oldroyd teaches cutting of a composite tube (See col. 12, lines 36-45) followed by curing of the cut composite tube (See col. 12, line 64 to col. 13, line 2). It would have been obvious to one of ordinary skill in the art at the time of filing to reverse the curing and cutting steps of Oldroyd, since such order of steps provides the same predictable result—a cured composite tube cut to a desired size.
Regarding claim 5, Oldroyd teaches cutting before mandrel removal. However it would have been obvious to one of ordinary skill in the art at the time of filing to reverse these steps since the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In this case, the time at which the mandrel is removed does not materially impact the invention. Whether the mandrel is removed before or after cutting, the same predictable result—a cut composite tube—is achieved.
Regarding claim 9, Oldroyd does not expressly disclose removal from the mold. However it would have been obvious to one of ordinary skill in the art at the time of filing to perform such a step, because the removal is implicit in the method of Oldroyd. The mold is used to support and shape the composite core, which then has its own application outside of the mold. The mold must also be made available for re-use with subsequent cores. Both of these aspects of the invention imply that the composite core is removed from the mold after shaping.

Claims 3, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oldroyd (US 9,120,255) in view of Bremmer (US 2016/0375668).
Oldroyd teaches a method of making a composite core (101), including a step of curing composite tubes, as detailed above with regard to claim 2. Oldroyd also teaches that upper and lower skin layers may be affixed to a core to form a sandwich, as detailed above with regard to claims 10 and 11.
Oldroyd does not expressly disclose partial curing of the composite tubes (claim 3) followed by residual curing (claim 15).
Bremmer teaches a method of forming a sandwich composite, the method comprising partially curing a honeycomb core (See [0009]; [0011]; [0035]; claims 4 and 10). Bremmer also teaches fully curing the core after partial curing (See [0035]; claim 8). Such subsequent curing reads on the instantly claimed residual curing of claim 15.
It would have been obvious to one of ordinary skill in the art at the time of filing to partially cure the core of Oldroyd because Bremmer teaches that such a step was recognized in the prior art as being suitable for shaping sandwich composites. Regarding the percentage of curing, it would have been a routine matter of design choice for one of ordinary skill in the art to determine the degree of curing for a particular application. One of ordinary skill in the art could readily determine an appropriate degree of curing which would allow a core to be structurally sound while still allowing for shaping and movement prior to full curing. Applicant has not shown any new or unexpected result which arises as a result of the degree of curing claimed. Instead, the claimed cure percentage seems to have a predictable effect of allowing for formation of a core into a desired shape.
Oldroyd also does not expressly disclose co-curing the skins along with the core to form the sandwich (claim 12).
Bremmer teaches that a first layer (22) and a second layer (26) may be applied to opposing sides of the core and co-cured therewith (See Figures; [0032]).
It would have been obvious to one of ordinary skill in the art at the time of filing to co-cure the upper and lower skins and composite core of Oldroyd since Bremmer teaches that co-curing of skins and core was recognized in the prior art as being suitable for the formation of sandwich laminates (See [0032]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Oldroyd (US 9,120,255) in view of Simpson (GB 2242389).
Oldroyd teaches a method of making a composite core (101), as detailed above. In the method of Oldroyd, the mandrels appear to have a uniform cross sectional shape along their length.
Oldroyd does not expressly disclose mandrels with a differing cross-section along their length.
Simpson teaches a structural component which is made by wrapping mandrels (12) with composite material (10) (See Figures; Abstract). Simpson teaches that the mandrels may be tapered along their length (See Fig. 15 and its description on Page 13). Such tapering would result in differing cross-sectional dimensions along the length of mandrel, which meets claim 17.
It would have been obvious to one of ordinary skill in the art at the time of filing to taper the mandrels of Oldroyd in the manner taught by Simpson. The rationale to do so would have been the motivation provided by the teaching of Simpson that to do so would predictably facilitate mandrel removal (See Page 13).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Oldroyd (US 9,120,255) in view of Kendrick (US 2018/0169882).
Oldroyd teaches a method of making a composite core (101), as detailed above. In the method of Oldroyd, the composite tubular structures appear to have a uniform length. Only in Fig. 21 does Oldroyd appear to suggest that the tubular structures may have different lengths, since the core containing the tubular structures has a tapered shape. 
While Fig. 21 appears to suggest tubular structures of different lengths, the reference does not expressly disclose such different lengths or describe this aspect of Fig. 21 in great detail.
Kendrick teaches a method of making a composite core and cutting a wafer therefrom (See Abstract). Fig. 3 of Kendrick shows a similar configuration to that of Oldroyd, but with the additional detail showing that the tubes within the core have different lengths. Kendrick also states that panels which include the core may take on a wide variety of contours (See [0047]). In terms of producing the contoured panels, Kendrick states that the panels may be carved from a raw core material (401) or may simply be manufactured in the contoured shape (See [0048]). When a core is manufactured with a contoured shape (i.e. is non-planar), then the tubular structures which form the core must be of different lengths.
It would have been obvious to one of ordinary skill in the art at the time of filing to have composite tubular structures with different lengths in the method of Oldroyd. The use of different lengths would predictably allow for improved flexibility of the method by allowing for the production of contoured panels, which were known to be useful in the prior art, as taught by Kendrick.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746